Exhibit 10.15.3

 

October 19, 2005

 

CRT Capital Group LLC

262 Harbor Drive

Stanford, CT 06902

 

Re:          Federal Services Acquisition Corporation

 

Ladies and Gentlemen:

 

This letter agreement (this “Warrant Purchase Letter”) is being delivered to you
in connection with the Registration Statement on Form S-1 (File No. 333-124638)
(as may be amended and supplemented from time to time, the “Registration
Statement”) that was initially filed by Federal Services Acquisition
Corporation, a Delaware corporation (the “Company”), with the Securities and
Exchange Commission (the “SEC”) on May 4, 2005, which relates to an underwritten
initial public offering (the “IPO”) of the Company’s units (the “Units”), each
comprised of one share of the Company’s common stock, par value $0.0001 per
share (the “Common Stock”), and two warrants, each of which are exercisable for
one share of Common Stock (each, a “Warrant”).  Capitalized terms used but not
otherwise defined herein shall have their respective meanings set forth on
Schedule 1 hereto.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the undersigned hereby agrees as follows:

 

(1) Prior to the execution of the underwriting agreement between the Company and
CRT Capital Group LLC (the “Underwriter”), the undersigned shall duly execute
and deliver an irrevocable order to purchase Warrants (the “Order”) to the
Underwriter, in the form attached hereto as Schedule 2, with such terms and
conditions as are consistent with the terms and conditions set forth in the
Registration Statement as of the Effective Date and the terms and conditions set
forth herein.

 

(2) The undersigned shall, within the forty (40) trading day period beginning
sixty (60) days after the end of the “restricted period” under Regulation M as
determined by the Underwriter, purchase for the undersigned’s own account up to
$2,000,000 of Warrants at market prices not to exceed $0.65 per Warrant.

 

(3) The undersigned shall not offer, pledge, sell, transfer or otherwise dispose
of, either directly or indirectly, any Warrants purchased pursuant to this
Warrant Purchase Letter or the Order until after the Business Combination Date.

 

This Warrant Purchase Letter shall be binding on the undersigned and his
respective successors and assigns.

 

--------------------------------------------------------------------------------


 

This Warrant Purchase Letter shall be governed by and interpreted and construed
in accordance with the laws of the State of New York applicable to contracts
formed and to be performed entirely within the State of New York, without regard
to the conflicts of law provisions thereof to the extent such principles or
rules would require or permit the application of the laws of another
jurisdiction.

 

No term or provision of this Warrant Purchase Letter may be amended, changed,
waived, altered or modified except by written instrument executed and delivered
by the party against whom such amendment, change, waiver, alteration or
modification is to be enforced.

 

 

Very truly yours,

 

 

 

 

 

 /s/ EDWARD H. BERSOFF

 

 

Dr. Edward H. Bersoff

 

 

Accepted and agreed as of the date hereof:

 

CRT CAPITAL GROUP LLC

 

 

 

 

 

By:

/s/ ERIC SEAL

 

 

Name: Eric Seal

 

Title: Vice President

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Supplemental Common Definitions

 

UNLESS THE CONTEXT SHALL OTHERWISE REQUIRE, THE FOLLOWING TERMS SHALL HAVE THE
FOLLOWING RESPECTIVE MEANINGS FOR ALL PURPOSES, AND THE FOLLOWING DEFINITIONS
ARE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND THE PLURAL FORMS AND THE
FEMININE, MASCULINE AND NEUTER FORMS OF THE TERMS DEFINED.

 

“Business Combination” shall mean the acquisition by the Company, whether by
merger, capital stock exchange, asset acquisition, stock purchase or other
similar business combination, of one operating business in the federal services
and defense industries, which has a fair market value (as calculated in
accordance with the Company’s Amended and Restated Certificate of Incorporation)
equal to at least 80% of the Company’s net assets at the time of such merger,
capital stock exchange, asset acquisition, stock purchase or other similar
business combination.

 

“Business Combination Date” shall mean the date upon which a Business
Combination is consummated.

 

“Effective Date” shall mean the date upon which the Registration Statement is
declared effective under the Securities Act of 1933, as amended, by the SEC.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

October     , 2005

 

CRT Capital Group LLC

262 Harbor Drive

Stamford, CT 06902

 

RE:          Federal Services Acquisition Corporation

 

Gentlemen:

 

This letter, delivered in accordance with the Warrant Purchase Letter, dated
October    , 2005, between CRT Capital Group LLC (the “Underwriter”) and the
undersigned (the “Warrant Purchase Letter”), confirms the agreement thereon of
the undersigned to purchase (the “Purchase Commitment”) warrants (the
“Warrants”) of Federal Services Acquisition Corporation (the “Company”) that are
included in the units being sold in the Company’s initial public offering
pursuant to the Company’s registration statement on Form S-1 (File
No. 333-124638), as amended and supplemented from time to time.  The Purchase
Commitment is subject to the terms and conditions set forth herein.

 

The undersigned agrees that this letter agreement constitutes an irrevocable
order (the “Order”) for the Underwriter to purchase for the undersigned’s
account, within the forty (40) trading days beginning sixty (60) days after the
end of the “restricted period” under Regulation M as determined by the
Underwriter (such date, the “Commitment Date”), up to $2,000,000 of Warrants at
market prices not to exceed $0.65 per Warrant.  The Underwriter (or such other
broker-dealer(s) as the Underwriter may assign the order to) agrees to fill such
order in such amounts and at such times as it may determine, in its sole
discretion, during the forty (40) trading days commencing on the Commitment
Date.  The Underwriter further agrees that it will not charge the undersigned or
any Designee (as defined below) any fees and/or commissions with respect to any
purchase pursuant to the Warrant Purchase Letter or the Order.

 

The undersigned may notify the Underwriter that all or part of the Order will be
fulfilled by an affiliate of the undersigned (or another person or entity
identified to the Underwriter by the undersigned (each a “Designee”)) who (or
which) has an account at the Underwriter and, in such event, the Underwriter
will make such purchase on behalf of said affiliate or Designee; provided,
however, that the undersigned hereby agrees to make payment of the purchase
price of such purchase in the event that the affiliate or Designee fails to make
such payment; provided further, that any such Designee has executed an
agreement, satisfactory to the Underwriter, pursuant to which such Designee
agrees not to offer, pledge, sell, transfer or otherwise dispose of, either

 

4

--------------------------------------------------------------------------------


 

directly or indirectly, any Warrants purchased pursuant to the Warrant Purchase
Letter or the Order until after the Business Combination Date (as defined in the
Warrant Purchase Letter).

 

This letter agreement shall be binding on the undersigned and his respective
heirs, successors and assigns.

 

This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of New York applicable to contracts formed
and to be performed entirely within the State of New York, without regard to the
conflicts of law provisions thereof to the extent such principles or rules would
require or permit the application of the laws of another jurisdiction.

 

No term or provision of this letter agreement may be amended, changed, waived,
altered or modified except by written instrument executed and delivered by the
party against whom such amendment, change, waiver, alteration or modification is
to be enforced.

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Dr. Edward H. Bersoff

 

5

--------------------------------------------------------------------------------